TEEATTORNEY                   GENERAL
                                  OF   =XAS

WADc:OxEH    CARR
                                  Ausnlv   H, TEXAS
 AIT0Hh-mGw.FGExzAL              November '26,'1963

       Honorable J. W. Edgar,              Opinion No. C-185
       Commissioner of Education
       Texas Education Agency              Re:   Constitutionality  of House Bill
       Austin, Texas                             $?t,  Acts of 58th Legislature.

       Dear Sir:
                   You have requested an opinion of this office  on the
       constitutionality   of House Bill 524, which was recently  passed
       by the 58th Legislature    and is now compiled as Article 2752a of
       Vernon's Civil Statutes.
                    House Bill   524 reads as follows:
            "An Act amending the Revised Civil Statutes of Texas,
              1925, by adding thereto a new Article,         to be known
              as Article   2752a, providing for competitive       bidding
              on all purchases by a ublic school of a value over
              One Thousand Dollars    ( 8 1,000) and on all contracts
              by a public   school for the construction,       mainten-
              ance, repair or renovation of any building or for
              the materials used in the construction,          maintenance,
              repair or renovation thereof when said contracts          in-
              volve One Thousand Dollars ($1,000) or more; provid-
              ing certain exceptions;      providing for notice and
              publication;   and declaring     an emergency.
            "BE IT ENACTEDBY TBE LEGISLATURE
                                           OF THE STATE OF TEXAS:
                 "Section 1. The Revised Civil Statutes of Texas,
            1925, are amended by adding thereto a new Article,   to
            be known as Article 2752a, which shall read as follows:
                    "'Art.   2752a.
                   "'All contracts   proposed to be made by any Texas
            public school board for the purchase of any property,
            real or personal,     shall be submitted to competitive
            bidding when said property is valued at One Thousand
            Dollars ($1,000) or more. All contracts      proposed to
            be made by any Texas public school board for the con-
            struction,   maintenance, repair or renovation of any
            building or for materials used in said construction,

                                        -E95-
Honorable J. W. Edgar, page 2             (6-185)

       maintenance, repair or renovation,            shall be
       submitted to competitive        bidding when said
       contracts    involve One Thousand Dollars ($1,000)
       or more.     Nothing in this Act shall apply to
       fees received for professional          services    ren-
       dered, including but not limited to architects
       fees, attorney’s     fees, and fees for fiscal
       agents.     Notice of the time when and place~where
       such contracts     will be let and bids opened shall
       be published in the county where the purchasing
       school is located once a week for at least two
       (2) weeks prior to the time set for letting              said
       contract and in two (2) other newspapers that
       the school board may designate.           Provided, how-
       ever, that on aontracts       involving     less than
       Twenty-five     Thousand Dollars ($25,000,) such ad-
       vertising    may be limited to two (2) successive
       issues of any newspaper published in the county
       in which the school is located,          and if there is
       no newspaper in the county in which the school
       is located,     then said advertising       shall be for
       publication     in some newspaper in some county
       nearest then county seat of the county in which
       the school is locatea.,‘”         (~$ergency clause
       omitted).
                                     ,
              In House Bill 524, as. set out above, there is some
variance between the title         and then body of the Aat.          The title
provides for competitive        bidding on purchases by ‘Ia public
school” while the body of the Aat provides for such bidding on
purchases by “any Texas public school board.”                The title    pro-
vides for such bids for purchases “oft a value over One Thousand
Dollars” and the body of the Act. rovides for bids on purchases
Valued at One Thousand Dollars ( i 1,000) or more.”                 ‘I. . . The
general test is whether the title           is uncertain,     misleading,      or
deceptive     to the average reader, and if the court feels that the
title    is sufficient    to direct a person of ordinary,           reasonably
inquiring mind to the body of the act, compliance with the ton-
stitution     has been effected.”       1 Sutherland, statun?&-
w,       288.    Even though there is a variance between the title
and body of the Act it is not such as to render the Act uncon-
stitutional      under the above test.
             “In deciding the constitutionality     of a statute al-
leged to be defectively     titled,   every presumption favors the
validity    of the act.   As is true in cases ‘presenting    other con-
stitutional     issues, the courts avoid declaring    an a;ct unconstitu-
tional wherever possible.        Where. there is any doubt as to the

                                  -896-
Honorable J. W. Edgar,   page 3     (C-185)


insufficiency  of either the title,   or the act, the legislation
should be sustained."    1 Sutherland, Statutorv Construction,
295. In view of these rules of construction      and after careful
study of House Bill 524, it is the opinion of this office       that
the bill is valid and constitutional.
                            SUMMARY
          House Bill 5.24, Acts of the 58th Legislature,
      is constitutional.
                                  Yours very truly,
                                  WAGGONER CARR
                                  Attorney General




JGNtwb
                               e   Y
                                       Jack G. Norwood
                                       Assistant

APPROVED:
OPINIONCOMMITTEE
W. V. Geppert, Chairman
Malcolm Quick
J. C. Davis
C. L. Snow, Jr.
APPROVED
       FOR THE ATTORNEY
                      GENERAL
BY:   Stanton Stone




                              -897-